            Case 3:17-cv-05659-WHA Document 303 Filed 12/07/18 Page 1 of 7




 1 PAUL ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRISTOPHER KASTENS (State Bar No. 254797)
 5 kkastens@kramerlevin.com
   KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6 990 Marsh Road
   Menlo Park, CA 94025
 7
   Telephone: (650) 752-1700
 8 Facsimile: (650) 752-1800
 9 Attorneys for Plaintiff
   FINJAN, INC.
10

11                              IN THE UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                    SAN FRANCISCO DIVISION
14
     FINJAN, INC., a Delaware Corporation,       Case No.: 3:17-cv-05659-WHA
15
                   Plaintiff,                    PLAINTIFF FINJAN, INC.’S
16
                                                 OFFER OF PROOF
17          v.

18 JUNIPER NETWORKS, INC., a Delaware
   Corporation,
19
                Defendant.
20

21
                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
22

23

24

25

26

27

28


     FINJAN, INC.’S OFFER OF PROOF                           CASE NO.: 3:17-cv-05659-WHA
             Case 3:17-cv-05659-WHA Document 303 Filed 12/07/18 Page 2 of 7




 1          Finjan Inc. (“Finjan”) submits the following offer of proof in support of its damages claim
 2 against Juniper Networks, Inc. (“Juniper”) pursuant to the Court’s Final Pretrial Order, Dkt. No. 301, ¶

 3 10. Juniper is steadfast that Finjan cannot present a damages case without a paid expert witness –

 4 Juniper is wrong. Finjan has an abundance of factual evidence, demonstrating its entitlement to

 5 “damages adequate to compensate for the infringement, but in no event less than a reasonable royalty

 6 for the user of the invention by the infringer . . .”. 35 U.S.C. § 284. Under 35 U.S.C. § 284, a finding

 7 of infringement “establishes the fact of damage because the patentee’s right to exclude has been

 8 violated.” Lindemann Maschinenfabrik GmbH v. Am. Hoist & Derrick Co., 895 F.2d 1403, 1406 (Fed.
 9 Cir. 1990). “The statute is unequivocal that the district court must award damages in an amount no

10 less than a reasonable royalty” when infringement is found. Dow Chem. Co. v. Mee Indus., Inc., 341

11 F.3d 1370, 1381 (Fed. Cir. 2003). 1

12          Finjan will offer at trial extensive evidence for the jury to consider and to support Finjan’s
13 reasonable royalty damages as a result of Juniper’s infringement of Finjan’s U.S. Patent No. 8,677,494

14 (the “’494 Patent”). This evidence includes the testimony of Finjan and Juniper’s witnesses, Finjan

15 and Juniper documents, and the opinions of Finjan’s technical experts.

16          Not insignificantly, since the Daubert hearing on November 29, 2018, evidence has been
17 discovered that Juniper has misrepresented the relevant revenues (or royalty base at issue). Based on

18 the deposition of Ms. Gupta on December 7, 2018, which the Court ordered at the December 4, 2018

19 Pretrial Conference regarding the 17,000 page excel spreadsheets that were untimely produced, Finjan

20
     1
21     See also, Interwoven, Inc. v. Vertical Computer Sys., No. CV 10-04645 RS, 2014 WL 490996, at *5
     (N.D. Cal. Feb. 4, 2014)(“‘The statute is unequivocal that the district court must award damages in an
22   amount no less than a reasonable royalty,’ even in the absence of expert testimony.”) (citing Dow
     Chem. Co. v. Mee Indus., Inc., 341 F.3d 1370, 1381–82 (Fed. Cir. 2003)); SiOnyx, LLC v. Hamamatsu
23   Photonics K.K., 330 F. Supp. 3d 574, 598 (D. Mass. 2018) (“[E]ven if there were no expert testimony
     on damages, the court would still be obligated to evaluate what evidence there was to come up with a
24
     reasonable royalty.”); Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1327 (Fed. Cir. 2014), overruled
25   on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015)(“Because no
     less than a reasonable royalty is required, the fact finder must determine what royalty is supported by
26   the record.”); Deckers Outdoor Corp. v. Romeo & Juliette, Inc., No. 215CV02812ODWPLA, 2017
     WL 5634993, at *7-8 (C.D. Cal. Oct. 6, 2017)(denying a motion in limine to preclude reasonable
27   royalty testimony from any witness at trial because expert testimony is not required and the record
     contained ample evidence to support a reasonable royalty award through the Georgia-Pacific factors.).
28
                                                         1
     FINJAN, INC.’S OFFER OF PROOF                                      CASE NO.: 3:17-cv-05659-WHA
               Case 3:17-cv-05659-WHA Document 303 Filed 12/07/18 Page 3 of 7




 1 learned the following:

 2            (1) between January 2016 and January 2017, Juniper’s customers in the Americas with the
 3 “freemium” Sky ATP service purchased at least                    devices. The revenues associated with
 4 these                was approximately                ;2
 5            (2) Juniper’s calculation of             in revenues for the accused products does not account
 6 for any revenues for Juniper’s infringement in 2015; and

 7            (3) Juniper’s belated production did not summarize the specific customers who purchased
 8 specific SRX devices with a Sky ATP premium service, such that Juniper never meaningfully
 9 disclosed the total revenues of the SRX devices sold to a customer that purchased the premium Sky

10 ATP service.

11            A.     Factual Background Related to the Hypothetical Negotiation
12            Finjan will present evidence regarding its approach to licensing that will support its entitlement
13 to a reasonable royalty. This evidence will include testimony and other evidence from Finjan’s fact

14 witnesses, including Philip Hartstein and John Garland, regarding Finjan’s licensing practices and

15 approaches to licensing, including the factors Finjan considers when licensing the Patents-in-Suit (i.e.,

16 scope of use, how the patented technology is being used, potential future use, and benefits derived

17 from the use of the claimed invention), the information Finjan had regarding Juniper when it

18 approached Juniper for a license, and how these factors applied to Juniper.

19            Finjan will also provide witness testimony and evidence that when approaching a licensing
20 negotiation to the Asserted Patent, Finjan has used a royalty rate of 8 percent on hardware and a

21 royalty rate of 16 percent on software in the past on the products’ total gross revenues or the gross

22 revenues of a company’s relevant division, i.e., security division, as well as other approaches Finjan

23 has used in licensing negotiations based on utilization a $8 per user rate and 32 cents per scan rate.

24            Finjan will also present testimony and other evidence, including comparable licensing
25 information and data points, which supports Finjan’s approaches to licensing to identify a potential

26 licensee’s realized value for use of Finjan’s patented technology. Finjan will present testimony

27
     2
         Juniper only counted           devices for its deflated             revenue figure.
28
                                                              2
     FINJAN, INC.’S OFFER OF PROOF                                       CASE NO.: 3:17-cv-05659-WHA
             Case 3:17-cv-05659-WHA Document 303 Filed 12/07/18 Page 4 of 7




 1 regarding its extensive licensing history, as well as its current product business, to support the

 2 significance and value of the ‘494 Patent. Finjan will also present testimony and other evidence of

 3 Finjan’s efforts to license the ‘494 Patent to Juniper. Trial Exhibits 256, 257, 342.

 4          B.      Technical Advantages
 5          In addition, Finjan will present testimony and other evidence that establishes the significant
 6 technical benefits that the ‘494 Patent provides, such as by increasing the speed and efficiency of

 7 Juniper’s infringing systems. More specifically, the ‘494 Patent allows for the reuse and subsequent

 8 analysis of downloadable security profile data, and the proactive blocking of security threats. Finjan
 9 will present evidence, including the expert opinion of Dr. Cole, as well as the testimony of Juniper’s

10 witnesses and other evidence. See e.g. Cole Rpt. at ¶¶ 26-37. Finjan will present evidence of the value

11 of the patented invention to Juniper from its use of the patented technology and ability to offer for sale

12 such patented technology, which Juniper has represented publicly. Trial Exhibits 91, 382, Deposition

13 of Juniper’s Senior Director of Intellectual Property Litigation and Strategy; Deposition of Juniper’s

14 Senior Director in Juniper’s Security Business Group.

15
            C.      Juniper’s Infringement Based on Use and Offer for Sale
16          Finjan will present factual evidence regarding Juniper’s extensive use 3 of its patented
17 technology, including: 1) the number of users of the accused products; 2) the volume of data processed

18 by the accused products; 3) the volume of data processed for the average user of the accused products;

19 4) the number of scans performed by the accused products; 5) the nature and amount of costs (e.g.,

20 data processing costs, cloud costs, energy costs, hardware costs, engineering costs, coding costs)

21 incurred by Juniper in connection with scans performed by the accused products; 6) Juniper’s cost per

22 scan for the accused products; 7) Juniper’s cost per user for the accused products; 8) the volume of

23 data that would be processed by Juniper under a non-infringing alternative design; 9) the nature and

24 amount of costs (e.g., data processing costs, cloud costs, energy costs, hardware costs, engineering

25
     3
26  Finjan is entitled to a reasonable royalty on for Juniper’s “use” of the accused products if those
   products are found to infringe Claim 10 of the ‘494 Patent. 35 U.S.C. § 271 (“whoever without
27 authority makes, uses, offers to sell, or sells any patent invention within the United States … any

28 patented invention during the term of the patent therefor, infringe the patent.”) (underlining added).
                                                         3
     FINJAN, INC.’S OFFER OF PROOF                                     CASE NO.: 3:17-cv-05659-WHA
             Case 3:17-cv-05659-WHA Document 303 Filed 12/07/18 Page 5 of 7




 1 costs, coding costs) that would be incurred by Juniper under a non-infringing alternative design, such

 2 as the cost of developing non-infringing software code and expanding its use of servers (e.g., Amazon

 3 Web Services); 10) Juniper’s cost per scan for its non-infringing alternative design; 11) Juniper’s cost

 4 per user for its non-infringing alternative design; 12) the number of samples Juniper has in each of its

 5 databases; 13) the number of databases Juniper has; and 14) the type and number of servers (e.g.,

 6 Amazon Web Services) that Juniper employs for the accused products. Juniper’s cost savings may be

 7 expressed in a variety of forms, such as on a per-user, per-scan, or lump-sum basis. Finjan will

 8 provide evidence regarding how Juniper markets its ability to offer zero-day threat protection from the
 9 cloud, highlighting the tremendous value Juniper reaps as a result from its infringement and ability to

10 offer Sky ATP for sale, the commercial value it adds to Juniper’s SRX devices, and how it benefits

11 Juniper itself. Trial Exhibit 91.

12          Finjan will present evidence that Juniper uses Claim 10 of the ‘494 Patent every time that its
13 Sky ATP system, which is used by Juniper, analyzes a file in its malware analysis pipeline using static

14 and/or dynamic analysis components, and then stores the results in its Results DB database. Dkt. No.

15 189 at 3 (“Finjan now moves for summary judgment of direct infringement of Claims 10 based on (1)

16 Juniper’s SRX Gateway used in combination with Sky ATP; and (2) Sky ATP alone []”), at 14

17 (“Finjan argues that Juniper’s SRX Gateways with Sky ATP, and Sky ATP alone — which includes

18 the Malware Analysis Pipeline involving both static and dynamic analyzers — constitute a

19 Downloadable “scanner” (Dkt. No. 98 at 20). The evidence shows that the Malware Analysis Pipeline

20 indeed generates a threat level ‘verdict’ by searching a received Downloadable’s code to identify

21 suspicious operations or patterns (Cole Decl. ¶ 35; Dkt. No. 154, Exh. 5 at 121:11-22)”). Finjan is

22 entitled to a reasonable royalty based on this extensive use. Finjan will present evidence including the

23 testimony of its expert, Dr. Cole, as outlined in his expert report at Pars. 38-106, as well as the

24 testimony of Juniper’s engineers and witnesses, including Chandra Nagarajan and Raju Manthena and

25 other evidence such as Trial Exhibits 1, 15, 52, 53, 57, 65, 73, 74, 75, 76, 78, 79, 80, 81, 82, 83, 84, 87,

26 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 382, 399, 430, 431, and 438.

27          Finjan will present evidence related to Juniper’s use of Claim 10 of the ‘494 Patent by Sky
28 ATP by itself, and Sky ATP with SRX in the form of documents and deposition testimony, including
                                                         4
     FINJAN, INC.’S OFFER OF PROOF                                      CASE NO.: 3:17-cv-05659-WHA
             Case 3:17-cv-05659-WHA Document 303 Filed 12/07/18 Page 6 of 7




 1 evidence support that:

 2          •    Juniper uses Sky ATP in the U.S. to analyze millions of files a month in Juniper Malware
 3          Analysis Pipeline using either static or dynamic analysis, and then stores the results of this
 4          analysis in its ResultsDB;
 5          •    Juniper uses Sky ATP to protect millions of its users inside the U.S.
 6          Finjan will also present Juniper’s sworn discovery responses regarding the number of files
 7 scanned and threats detected, and associated pricing options, including the number of files uploaded to

 8 Sky ATP. See Juniper’s Response to Interrogatory No. 5. Finjan will also present evidence, including
 9 documents, testimony and Juniper’s interrogatory responses, regarding the servers and databases used

10 by the accused products. See e.g. Juniper Response to Interrogatory Nos. 10 and 11 (Servers).

11          D.      Juniper’s Infringement Based on Sales
12          Finjan will present evidence regarding Juniper’s revenues associated with its infringing
13 products. This evidence includes Juniper’s financial and sales data regarding the accused products, the

14 testimony of its witnesses (including Ms. Gupta), and Juniper’s sworn discovery responses. See e.g.

15 JNPR-FNJN_ 29028_00472484; JNPR-FNJN_29028_00472485; JNPR-FNJN_29034_00959902;

16 JNPRFNJN_29028_01012873; JNPR-FNJN_29028_01012874; Juniper Response to Interrogatory No.

17 4. Finjan will present evidence identifying the portion of Juniper’s revenues that are attributable to the

18 ‘494 Patent based on documents and testimony from Juniper’s witnesses.

19          At a minimum, Finjan will present evidence that revenues associated with the accused SRX
20 Gateways with Sky ATP exceed the                    dollars that Juniper has represented. Trial Exhibits
21 254 and 255. Finjan will present evidence challenging this computation, including the December ,

22 2018 testimony of Ms. Gupta and Juniper’s documents confirming that no license is required Juniper’s

23 free version of Sky ATP, whereas a subscription is required for its “premium version”. See e.g., Trial

24 Exhibit 91, Trial Exhibit 88 at JPNR-FNJN_29008_00514123.

25                                               CONCLUSION
26          Finjan has a multitude of ways to prove a reasonable royalty based on the factual evidence.
27 The various grounds for a reasonable royalty will necessarily depend on how this factual evidence will

28 come in at trial.
                                                         5
     FINJAN, INC.’S OFFER OF PROOF                                      CASE NO.: 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 303 Filed 12/07/18 Page 7 of 7



                                                Respectfully submitted,
 1

 2    DATED: December 7, 2018             By: /s/ Paul J. Andre
                                              Paul J. Andre (State Bar No. 196585)
 3                                            Lisa Kobialka (State Bar No. 191404)
                                              James Hannah (State Bar No. 237978)
 4                                            Kristopher Kastens (State Bar No. 254797)
                                              KRAMER LEVIN NAFTALIS
 5
                                               & FRANKEL LLP
 6                                            990 Marsh Road
                                              Menlo Park, CA 94025
 7                                            Telephone: (650) 752-1700
                                              pandre@kramerlevin.com
 8                                            lkobialka@kramerlevin.com
 9                                            jhannah@kramerlevin.com
                                              kkastens@kramerlevin.com
10
                                                Attorneys for Plaintiff
11                                              FINJAN, INC.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            6
     FINJAN, INC.’S OFFER OF PROOF                          CASE NO.: 3:17-cv-05659-WHA
